DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of species 3 in the reply filed on 21 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim10 objected to because of the following informalities:  Line 9 recites “a user” and should recite --the user--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 16 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105605 A1 to Abreu (Abreu).
Regarding claim 10, Abreu teaches a device configured to apply heat or cold to an Abreu brain thermal tunnel terminus ([0608-0636]), the device comprising a support structure, and a heating/cooling device positioned on the support structure ([0608-0636]), the hearing/cooling device being positioned to heat a portion of the support structure that extends along the superior palpebral vein when the support structure is worn by a user (see for example, Fig. 68A and [0608-0636]) as the configuration of the heating/cooling devices of Abreu converge at the BTT and therefore the heating/cooling device is applied to those veins; additionally, the shape of the heating/cooling device of Abreu is such that it would extend over a portion of these veins by virtue of its placement and design) and the heating/cooling device being configured to provide thermal exchange with the superior palpebral vein when the support structure is worn by the user ([0608-0636]).  However, Abreu does not specifically disclose that the heating and/or cooling device is a resistive heater.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 16, Abreu teaches the device of claim 10 as well as an embodiment that includes at least one of a transmitter and a receiver for communicating with a separate electronic device, wherein the at least one of the transmitter and the receiver is positioned on the support structure (see for example [0090, 0110, 0113, 0153 and 0154]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the at least one transmitter and a receiver as claimed so as to allow for remote monitoring and adjustment of the desired parameters as taught by Abreu.
Regarding claim 45, Abreu teaches a device configured to control the temperature of the brain (see for example [0608-0636]), comprising a support structure ([0608-0636]) configured as a head covering (see for example 880) a heating/cooling device ([0608-0636]) positioned to heat a portion of the head covering that extends along the superior palpebral vein when the head covering is worn by a user (see for example, Fig. 67A and [0608-0636]) as the configuration of the heating/cooling devices of Abreu converge at the BTT and therefore the heating/cooling device is applied to those veins; additionally, the shape of the heating/cooling device of Abreu is such that it would extend over a portion of these veins by virtue of its placement and design), a controller configured to actuate the heating/cooling device (microcontroller as described in the specification and [0636] which discusses applying or removing heat according to 
Regarding claim 46, Abreu teaches the device of claim 45 as well as wherein the temperature measurement apparatus measures the temperature of a first ABTT terminus, and the resistive heater is applied to a second ABTT ([0636]).
Regarding claim 47, Abreu teaches the device of claim45 as well as an embodiment that includes at least one of a transmitter and a receiver for communicating with a separate electronic device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the at least one transmitter and a receiver as claimed so as to allow for remote monitoring and adjustment of the desired parameters as taught by Abreu
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794